Citation Nr: 1400658	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.  

5.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

The Veteran and his wife testified at a Board hearing in September 2013 before the undersigned Veterans Law Judge in Washington, DC.  A copy of the transcript of that hearing has been associated with the record on appeal.  

Regarding the issue of whether new and material evidence has been received to reopen the service connection claim for hypertension, some confusion exists as to whether a statement of the case for this issue has been provided the Veteran by the RO.  Review of the claims file confirms both an April 2013 rating decision and a May 2013 notice of disagreement as to this issue, but no statement of the case.  The Veteran's representative, however, has asserted both that a statement of the case on this issue was provided by the RO, and that a timely VA Form 9 was filed by the Veteran.  In Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the statutory period with regard to filing a substantive appeal is discretionary and not jurisdictional.  Thus, because a timely notice of disagreement was filed by the appellant, the Board may assume jurisdiction of this issue despite the uncertain status of the substantive appeal.  Similarly, given the favorable nature of the Board's decision regarding this issue, the lack of a statement of the case within the record is no more than harmless procedural error.  See Marciniak v. Brown, 10 Vet. App. 198, 201 (1997).  


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board received notification from the appellant that a withdrawal of the appeal of this issue is requested.  

2.  In a January 2010 rating decision, the RO denied service connection for hypertension based upon the lack of a nexus between the current diagnosis of hypertension and an in-service disease or injury, or a service-connected disability.  The Veteran did not file a timely appeal of this decision.  

3.  Evidence received since the January 2010 rating decision has not previously been considered and has some tendency to establish a nexus between hypertension and the service-connected diabetes mellitus.  

4.  The Veteran has been granted service connection for diabetes mellitus.  

5.  The Veteran has a current diagnosis of hypertension.  

6.  Hypertension is proximately due to service-connected diabetes mellitus.  

7.  For the period from the effective date of the grant of service connection, diabetes mellitus has required the Veteran to use supplemental insulin, restrict his diet, and regulate his activities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for withdrawal of an appeal of entitlement to service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3.  The January 2010 rating decision that denied service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

4.  Evidence received since the January 2010 rating decision is new and material to reopen service connection for hypertension, including as secondary to service-connected diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for secondary service connection for hypertension are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2013).  

6.  For the entire rating period of this appeal, the criteria for an initial disability evaluation of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decisions by the Board (reopening of a claim and granting service connection, and granting the maximum requested evaluation for a service-connected disability), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Withdrawal of Service Connection for Peripheral Neuropathy of the Extremities

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in March 2013, prior to the promulgation of a decision in the appeal of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board received notification from the Veteran that a withdrawal of the appeal of these issues is requested.  By this action, the Veteran has withdrawn the appeal of entitlement to service connection for peripheral neuropathy of the upper and lower extremities; hence, there remain no allegations of errors of fact or law as to these issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


Reopening of Service Connection for Hypertension

In the current claim on appeal, the Veteran seeks to reopen service connection for hypertension.  In a January 2010 rating decision, service connection for hypertension was denied.  The RO found that hypertension was not demonstrated during service, and the evidence did not establish a nexus between a current diagnosis of hypertension and service-connected diabetes.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 
265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the January 2010 rating decision, the RO determined that hypertension was not shown on service separation, and that the evidence had not established a nexus between service-connected diabetes and the current hypertension.  The evidence considered at that time included service treatment records as well as post-service private and VA treatment records.  The Veteran did not file a timely notice of disagreement regarding this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Since the prior denial of the claim in January 2010, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as a medical opinion statement from a private medical care provider.  Specifically, L.C.H., D.O., opined in a November 2012 letter that in the Veteran's case, diabetes was "in all probability" the cause of hypertension.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for hypertension has been received.  These statements from the private medical care provider are new, in that they were not of record at the time of the prior final denial.  These statements are not cumulative and redundant of evidence already of record, and are material, as this evidence indicates a possible etiological nexus between a service-connected disability and the hypertension at issue, the lack of evidence of which was the basis of the prior final denial of service connection for hypertension.  

Additionally, this evidence is also material because it relates to the unestablished fact of a nexus between the claimed disorder and a service-connected disability that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting the service-connected diabetes has resulted in hypertension.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for hypertension.  

Service Connection for Hypertension

The Veteran seeks service connection for hypertension, which he asserts is due to or caused by the service-connected diabetes mellitus.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In the present case, the Veteran has been granted service connection for diabetes mellitus.  Additionally, both VA and private medical treatment records confirm a current diagnosis of hypertension.  Thus, the only remaining question before the Board in the present case is whether hypertension is proximately due to or the result of, or is otherwise aggravated by, the service-connected diabetes mellitus.  

The Veteran was afforded VA examinations in November 2009 and February 2012 regarding the question of a nexus between hypertension and diabetes.  The November 2009 examination report was followed by a January 2010 addendum.  The November 2009 examiner opined that in the absence of microalbuminuria both prior and subsequent to the development of hypertension, it was more likely than not that diabetes and hypertension were unrelated in the Veteran's case.  The February 2012 examiner opined that, because hypertension was diagnosed concurrent with diabetes, hypertension could not have been caused by diabetes.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Considering first the February 2012 opinion, the Board finds it inadequate, as it fails to provide a rationale for its conclusion; that is, the examiner does not explain how diabetes could not have caused or aggravated hypertension, merely because the two diseases were diagnosed at roughly the same time.  Moreover, this conclusion is based on a factually-incorrect basis, as the Veteran has stated that he was diagnosed with hypertension many years after he was diagnosed with diabetes.  Thus, the Board finds the February 2012 carries no probative weight.  

Considering next the November 2009 opinion (with January 2010 addendum), the Board acknowledges that this opinion is based both on an accurate account of the medical history as well as a review of the claims file.  Nevertheless, this opinion is contrary to that offered by L.C.H., D.O., who offered October 2009 and November 2012 statements in support of the claim.  Dr. H. stated he has treated the Veteran for over 25 years, and, in his medical opinion, diabetes had caused or contributed to the diagnosis of hypertension.  In weighting the opinions of these two competent medical experts, the Board finds the evidence to be in relative equipoise.  As the evidence is in equipoise, the benefit of the doubt will be given the Veteran, and service connection for hypertension as secondary to service-connected diabetes mellitus is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for Diabetes Mellitus

The Veteran seeks an initial disability rating in excess of 20 percent for diabetes mellitus.  The award for diabetes was made effective October 28, 2009.  The Veteran contends the diabetes results in the need for insulin and restrictions on diet and activities.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The present diabetes is rated as 20 percent disabling under Diagnostic Code 7913, for diabetes mellitus.  This Code provides a rating of 20 percent for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the disorder requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.  

In the present case, the Veteran has testified, and the medical evidence of record also reflects, that the diabetes requires insulin, restricted diet, and regulation of activities.  Private and VA outpatient treatment records, along with a November 

2009 VA medical examination report, confirm the use of insulin for many years.  At the September 2013 Board hearing, the Veteran testified that his doctor has told him he must regulate both his activities and diet.  In a September 2011 letter, L.C.H., D.O., who has treated the Veteran for over 25 years, stated the diabetes requires the Veteran to regulate both his diet and his activities.  As the evidence of record, both lay and medical, indicates diabetes requires the Veteran to take insulin, restrict his diet, and regulate his activities, an initial evaluation of 40 percent for diabetes under Diagnostic Code 7913 is warranted.  Additionally, as the Veteran has displayed a consistent degree of impairment since October 28, 2009, the effective date of the grant of service connection, a 40 percent evaluation from that date is warranted.  

Regarding entitlement to an initial disability evaluation in excess of 40 percent, the Veteran has effectively withdrawn that issue from appellate consideration.  The Court has held that, when an appellant disagrees with an assigned disability rating, that appellant is presumed to be seeking the maximum available rating.  See AB v. Brown, 6 Vet. App. 35, 37-38 (1993).  The Court has also recognized, however, that such a presumption does not preclude an appellant from limiting an appeal to a specified evaluation.  Id. at 39.  

In the present case, the Veteran was specifically asked at the September 2013 Board hearing if the award of a 40 percent rating would be "a full grant of the benefits you're seeking on appeal?"  His representative responded "Yes" for the Veteran and in his presence.  The Veteran was asked again if "40 percent is the maximum rating you're asking for?," to which his representative responded in the Veteran's presence, "Yeah, I don't think he qualifies for 60 percent."  Thus, the Board finds that the Veteran and his representative have effectively withdrawn the issue of entitlement to an initial disability evaluation in excess of 40 percent; hence, there remain no questions of fact or law as to this issue for appellate consideration.  

38 U.S.C.A. § 7104 (West 2002) (charging the Board with deciding actual questions of law or fact in individual cases).  Accordingly, the Board does not have jurisdiction to further review the appeal of this issue, and no further discussion is required.  


ORDER

The appeal to establish service connection for peripheral neuropathy of the upper extremities is dismissed.  

The appeal to establish service connection for peripheral neuropathy of the lower extremities is dismissed.  

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.  

Service connection for hypertension as secondary to service-connected diabetes mellitus is granted.  

An initial disability rating of 40 percent for diabetes mellitus is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


